DETAILED ACTION
This action is responsive to the following communication: Application 17/538,575 filed on 11/30/2021.
In the instant application, claims 1, 8 and 15 are independent claims; Claims 1-20 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a system and methods for manufacturing a vehicle accessory custom-designed in an AR environment. The computer-implemented method may include receiving a vehicle accessory customized by a user through an AR design tool, determining whether the customized vehicle accessory can be fabricated using a rapid manufacturing process, generating a cost and lead-time estimate for presentation to the user, and prompting the user for a decision to purchase the customized vehicle accessory in response to presenting the cost and lead-time estimate to the user.
Independent claims 1, 8 and 15 when considered as a whole, are allowable over the prior arts of record.  
The closest prior art, can be found: Salvaggio, JR. (US 2014/0292026) teaches a web page based ordering system that allows a user or vehicle owner to select a customized carbon fiber shell to be manufactured and can additionally use this portal to select the artistic design to be applied to the carbon fiber shell to thereby customize the carbon fiber shell. This ordering system may enable the user to select the type (e.g., make, model and year) of vehicle to which the carbon fiber shell is to be applied, may enable the user to select the component of the vehicle (e.g., a fender, a tank or some other component) on which the shell is to be placed or mounted, and may enable the user to select or specify the customized design (in the form of, for example, paint designs, decals or wrapping) to be applied to the shell. The user may select one or more of a number of pre-stored or pre-fabricated designs and/or colors to be applied to the shell, or may enable the user to provide or specify a specific user created design and/or color scheme. After the user specifies the particular vehicle component and the artistic or visual design to be applied to the shell, the shell is manufactured according to the specified design and may then be shipped or otherwise delivered to the user, at which time the user can install the customized shell onto the vehicle. Tarte et al. (US 2011/0208339) teaches a system and method that allow a user to customize the components of a vehicle instrument panel from an Internet-enabled Web site. A user may navigate to a Web site and select a vehicle for configuration. From the Web site, input may be obtained regarding the components and appearance of an instrument panel. For example, a user may generate input to select particular types of components (e.g., display panels, gauges, etc.) and arrange where the selected components are to be located. Moreover, a user is allowed to specify a type of instrument panel, such as mechanical, virtual, or mixed instrument panel. In one aspect, the input generated by a user is translated into a build specification for assembling the instrument panel at the manufacturer. Bienias (US 2911/0137758) teaches a system for the customization, visualization, integration, purchase, and acquisition of a vehicle; the system implemented on a computer server or equivalent device, where the server is accessible over the internet via a suitable end-user operated computing device, the server generating a menu driven visual interface viewable on the computing device. The system allows for all aspects of a customized vehicle purchase to be performed by the user, substantially streamlining the selection and acquisition process. Koren et al. (US 2007/0156540) teaches a method for allowing a buyer of an automobile to configure and design a personalized interior space prior to purchasing the automobile. The buyer selects modular interior components from a library of choices provided by the manufacturer, and designs his/her custom automobile by using an interactive design domain system that allows realistic visualization of the developing interior with the incorporation of the buyer's anthropometric information. The method and apparatus guarantee conformance to applicable safety, geometric and functional constraints through the application of a rules-database. The produced automobile will fit exactly the customer's taste, physical dimensions, and personal requirements. 
However, Salvaggio, JR. , Tarte, Bienias and Koren do not teach or suggest the particular combination of steps or elements as recited in the independent claims 1, 8 and 15. For example, the prior arts do not teach of suggest the steps of “receiving a vehicle accessory customized by a user through an AR design tool; determining whether the customized vehicle accessory can be fabricated using a rapid manufacturing process; generating a cost and lead-time estimate for presentation to the user; and prompting the user for a decision to purchase the customized vehicle accessory in response to presenting the cost and lead-time estimate to the user.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174